Citation Nr: 0532577	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-44 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right foot and 
leg disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for chest 
pains.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953 and from July 1961 to September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran does not have a right foot and leg 
disability.

2.  The evidence associated with the claims file subsequent 
to the August 1953 RO decision does not tend to establish any 
material fact which was not already of record at the time of 
the August 1953 rating decision, and the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a bilateral eye disability.

3.  The evidence associated with the claims file subsequent 
to the February 1999 RO decision does not tend to establish 
any material fact which was not already of record at the time 
of the February 1999 rating decision, and the evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a low back disability.

4.  The evidence associated with the claims file subsequent 
to the February 1999 RO decision does not tend to establish 
any material fact which was not already of record at the time 
of the February 1999 rating decision, and the evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a disability manifested by chest pains.

5.  The evidence associated with the claims file subsequent 
to the February 1999 RO decision does not tend to establish 
any material fact which was not already of record at the time 
of the February 1999 rating decision, and the evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a disability manifested by dizziness.


CONCLUSIONS OF LAW

1.  A right foot and leg disability were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  The RO's August 1953 decision denying entitlement to 
service connection for a bilateral eye disability is final.  
38 U.S.C.A. § 7105 (West 2002).  

3.  The additional evidence presented since the August 1953 
rating decision is not new and material, and the claim for 
service connection for a bilateral eye disability has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

4.  The RO's February 1999 decision denying entitlement to 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105.  

5.  The additional evidence presented since the February 1999 
rating decision is not new and material, and the claim for 
service connection for a lower back disability has not been 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  The RO's February 1999 decision denying entitlement to 
service connection for chest pains is final.  38 U.S.C.A. 
§ 7105.  

7.  The additional evidence presented since the February 1999 
rating decision is not new and material, and the claim for 
service connection for chest pains has not been reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

8.  The RO's February 1999 decision denying entitlement to 
service connection for dizziness is final.  38 U.S.C.A. 
§ 7105.  

9.  The additional evidence presented since the February 1999 
rating decision is not new and material, and the claim for 
service connection for dizziness has not been reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

II.  Service connection for a right foot and leg disability

Background

Service medical records are negative for complaints, 
treatment, or diagnoses of a right foot or leg disability.  
The veteran's March 1953 separation examination revealed 
clinically normal lower extremities and feet.  

At a December 1998 general medical VA examination, the 
veteran described injuring his right ankle inservice.  No 
pertinent findings were made as the veteran was scheduled to 
be examined by orthopedics.  

In February 1999, the veteran was seen for a VA examination 
of his spine.  He again reported a history of falling in-
service and twisting his ankle, and he added that thereafter 
he was unable to walk.  The veteran indicated that over the 
prior 10 years he had experienced radiating pain to the right 
thigh and right leg along the lateral aspect to the medial 
side of the right foot.  Following examination neither a 
right leg nor a right foot disorder was diagnosed.

In a March 1999 statement, the veteran wrote that while 
serving in Korea in 1953, he twisted his right foot and lower 
back.  The veteran indicated that the post company commander 
drove him to the dispensary where he was provided an 
inoculation for his right foot and given medication.  In his 
statement the appellant also indicated that his right leg 
gave way.



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Certain chronic disabilities, such as arthritis are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a right foot and leg 
disability.  Service medical records are negative for any 
complaints, treatment, or diagnoses of a right foot or leg 
disability.  Clinical evaluation at a March 1953 separation 
examination revealed normal lower extremities and feet.  

There is no medical evidence that the veteran currently has a 
right foot or leg disorder.  Neither VA examinations in 
December 1998 nor in February 1999 diagnosed a right foot or 
leg disorder.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for disabilities of the right foot and 
leg; however, there is no medical evidence of record, which 
establishes that the veteran currently has these 
disabilities.  The Board also notes in passing that there is 
no competent evidence linking a current right leg or foot 
disorder to service.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

III.  New and material evidence

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated September 2004, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claims of service connection for a bilateral 
eye disability, a back disability, chest pains, and 
dizziness.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claims may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. §§ 
5108, 7104; 38 C.F.R. §§ 3.104 (a), 3.156 (2005).

Service connection for a bilateral eye disability was denied 
in a VA rating decision dated in August 1953.  The veteran 
was notified of the decision and of his appellate rights, but 
he did not appeal.  

Service connection for a back disability, chest pains, and 
dizziness was denied in a VA rating decision dated in 
February 1999.  The veteran was notified of the decision and 
of his appellate rights, but he did not appeal.  

A.  Bilateral eye disability

The evidence of record at the time of the August 1953 RO 
decision consisted of the following:

Service medical records show that the veteran was treated for 
right eye uveitis, and acute, bilateral conjunctivitis in 
January 1953.  The veteran's March 1953 separation 
examination revealed normal clinical findings on 
ophthalmoscopic study.  

Evidence received after the August 1953 rating decision 
includes:

A December 1998 VA examination showed the veteran to have 
mucous in his eyes.  He had a cataract in his right eye that 
was not affecting acuity at the time, but he suffered from a 
symptomatic dry eye syndrome.  

Treatment records from Dr. Roy T. Hager dated August 1981 to 
August 1995 showed the veteran reported in 1995 that he had 
to strain to see in the distance probably due to allergies.

Treatment reports from Dr. Perry F. Garber dated June 1992 to 
August 1998 showed complaints of mucous discharge from the 
eye in the morning.  

A statement from the veteran dated in November 1999 indicated 
that he developed a serious eye problem in October 1951.  The 
veteran stated that he had been having problems with his eyes 
from that time.  

A statement from the veteran dated in July 2004 indicated 
that the health problems he developed while in the Army were 
still with him and were getting worse.

Analysis

As before, there remains no competent evidence which links 
any current eye condition to service.  Indeed, the evidence 
received since the August 1953 decision shows no treatment 
for uveitis or conjunctivitis since his separation from 
service.  What was missing at the time of the August 1953 RO 
decision, and what is missing now, is medical evidence of an 
eye disability that is linked by competent evidence to 
service.  Hence, new and material evidence has not been 
submitted.

B.  Lower back disability, chest pains, and dizziness

The evidence of record at the time of the February 1999 RO 
decision consisted of the following:

Service medical records were negative for diagnoses of a back 
disability, chest pains, or dizziness.  In his March 1953 
medical history report the appellant did report a history of 
chest pain, but physical examination revealed normal 
findings.  Likewise, the March 1953 separation examination 
showed a normal spine, a normal heart, and the appellant's 
neurologic and vascular systems were judged to be normal.  

An April 1998 cardiac echo and cardiac Doppler and color flow 
administered by Steven Bier, M.D., showed calcification of 
the posterior leaf of the mitral valve.

A December 1998 VA orthopedic examination diagnosed 
degenerative disc disease as well as osteoarthritis of the 
facet joints of L5/S1.  X-rays and CT scan showed minimal 
disc bulging at L3/L4, L4/L5, and L5/S1.  There was also 
noted facet hypertrophy bilaterally at L5/S1.  The examiner 
opined that in view of the clinical history, it would appear 
that this was less likely due to his time in the military 
service.  

At a December 1998 VA heart examination; the veteran reported 
that he had never had any real trouble with his heart save 
for an occasional irregular beat, and occasional episodes of 
a rapid heart rate.  While the veteran indicated that he 
never told a doctor about these occasional signs, he was 
reportedly cleared cardiovascularly when he underwent a 
radical perineal prostatectomy.  Following examination in 
December 1998 the examiner "guessed" that the appellant 
suffered from premature ventricular contractions.

In February 1999, the veteran was seen for a VA examination 
of his spine.  He again reported a history of falling in-
service and twisting his back, and thereafter being unable to 
walk.  The veteran indicated that over the prior 10 years he 
has had radiating pain to the right thigh and right leg along 
the lateral aspect to the medial side of the right foot.  
Following an examination the appellant was diagnosed with 
degenerative disc disease as well as osteoarthritis of the 
facet joints of L5/S1.  The examiner opined that in view of 
the clinical history, it would appear that this was less 
likely due to his time in the military service.  

A statement from the veteran dated in July 2004 indicated 
that the health problems he developed while in the Army were 
still with him and were getting worse.

Analysis

The newly received evidence tends to prove nothing that was 
not previously shown.  The mere fact that the claimant 
continues to claim to have a current disabilities that were 
caused by his military service is not new evidence within the 
context of 38 C.F.R. § 3.156.  Evidence that is new must also 
be material, that is, it must raise a reasonable possibility 
of substantiating the claims.  The evidence that is new shows 
diagnosed degenerative disc disease as well as osteoarthritis 
of the facet joints of L5/S1 and calcification of the 
posterior leaf of the mitral valve.  There is no diagnosis of 
a disability manifested by dizziness.  Significantly, the 
newly submitted evidence in no way corroborates the veteran's 
allegation that he has a low back disability, chest pains, 
and dizziness due to service.  As none of the evidence 
submitted subsequent to the February 1999 denial raises a 
reasonable possibility of substantiating the claims, his 
claims cannot be reopened.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable to these claims.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

Entitlement to service connection for a right foot and leg 
disability is denied.

The application to reopen claims of entitlement to service 
connection for a bilateral eye disability, a low back 
disorder, chest pain, and a disorder manifested by dizziness 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


